January 04, 2008


Mr. Charles Black McFarland
Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, TX 77002-6760
Mr. Walter C. Brocato
Office of the Attorney General of Texas
P. O. Box 12548
Austin, TX 78711-2548

RE:   Case Number:  07-0681
      Court of Appeals Number:  11-05-00064-CV
      Trial Court Number:  2002-22,286

Style:      JOHN S. BEESON, TRUSTEE, JOHN BEESON, AND PAUL SIROTA
      v.
      STATE OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas granted the  Joint  Motion  to  Abate
Case Pending Completion of the Parties' Proposed Settlement and  issued  the
enclosed abatement order in the above-referenced case.  The case is  removed
from the Court's active docket until further order of this Court.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Sherry        |
|   |Williamson        |
|   |Ms. Theresa Chang |